Title: From John Quincy Adams to Ward Nicholas Boylston, 11 September 1823
From: Adams, John Quincy
To: Boylston, Ward Nicholas


				
					My dear Sir.
					Boston 11. September 1823
				
				Mindful of the very kind invitation of Mrs Boylston and of yourself, and of our own earnest inclination and promise, Mrs Adams and I propose to visit you at Princeton the next week—we hope to reach your house on Friday the 19th. and to pass the Sunday with you—The only intreaty which I permit myself to make of you, is that you will receive us as children of your own family, to the exclusion of all notice of us, other than of the many friends, who from this quarter avail themselves in like manner of your friendly hospitality—I regret that my father’s infirm state, will prevent him from going with us.I am faithfully and affectionately yours
				
					John Quincy Adams
				
				
			